 Case 8:20-cv-00239-JLS-ADS Document 30 Filed 08/19/20 Page 1 of 3 Page ID #:142



 1 Wayne C. Arnold SBN 103194
   16755 Von Karman, Ste. 200
 2 Irvine, CA 92614
   Telephone: 714-271-5214
 3 Email: warnold@wcalaw.net
 4 Attorney for Defendants THRIFTY
   PAYLESS, INC.
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11                                               CASE NO. 8:20-cv-00239-JLS-ADS
12 Rafael Arroyo, Jr.,
                                                 DECLARATION OF WAYNE C.
13           Plaintiff,                          ARNOLD IN RESPONSE TO ORDER
                                                 TO SHOW CAUSE
14
15      v.
16
17 Thrifty Payless, Inc., a California
   Corporation; and Does 1-10
18
         Defendants.
19
20
21
22                   I, WAYNE C. ARNOLD, declare as follows:

23           1.      I am an attorney duly admitted to practice before all courts of this state and

24 I am a sole practitioner in Irvine, California. I am counsel of record for Defendant
25 Thrifty Payless, Inc. I have personal knowledge of the following facts and, if called as
26 a witness, could and would competently testify thereto.
27       2.     Defendant joins in Plaintiff’s request that the Court discharge the OSC and

28 decline to award sanctions.
                                                     1
     Case No. 8:20-cv-00239   DECLARATION OF WAYNE C. ARNOLD IN RESPONSE TO OSC
 Case 8:20-cv-00239-JLS-ADS Document 30 Filed 08/19/20 Page 2 of 3 Page ID #:143



 1           3.      The court has previously declined to exercise supplemental jurisdiction
 2 leaving only injunctive relief as an issue. The parties resolved that issue with a
 3 stipulated order which Court signed.
 4           4.      The only remaining issue was attorney’s fees.
 5           5.      The parties tentatively resolved that issue as part of a settlement of about
 6 two dozen similarly situated cases.
 7        6.     The parties were unable to agree on one of the terms of that settlement. As
 8 plaintiff’s counsel noted, I telephoned her on the 18th with a proposal to resolve this one
 9 issue and the parties again have tentatively agreed upon the final resolution of this case
10 and the other cases as well.
11           7.      I have prepared a draft agreement with that settlement for this case which
12 would be used as template in all the similarly situated cases.
13      I declare under penalty of perjury under the laws of the State of California and the
14    United States that the foregoing is true and correct.
15                   Executed on August 19, 2020 at Irvine, California.
16
17                                                                /s/
                                                              WAYNE C. ARNOLD
18
19
20
21
22
23
24
25
26
27
28
                                                     2
     Case No. 8:20-cv-00239   DECLARATION OF WAYNE C. ARNOLD IN RESPONSE TO OSC
 Case 8:20-cv-00239-JLS-ADS Document 30 Filed 08/19/20 Page 3 of 3 Page ID #:144



 1
                                      CERTIFICATE OF SERVICE
 2
 3
                  I hereby certify that I electronically filed the foregoing document entitled
 4 DEFENDANT THRITY PAYLESS, INC.’S ANSWER TO COMPLAINT, with
   the Clerk of the Court using the CM/ECF system which will send notification of such
 5
   filling to the Electronic Service List for this Case as follows:
 6
     CENTER FOR DISABILITY ACCESS                    Attorneys for Plaintiff
 7
     Raymond Ballister, Jr.
 8   Russell Handy
     Dennis Price
 9
     Amanda Seabock
10   Mail: 8033 Linda Vista Road, Suite 200
     San Diego CA 92111
11
     amandas@potterhandy.com
12
13
14           Executed on August 19, 2020 at Irvine California.
15                                              WAYNE C. ARNOLD

16
17                                              By: /s/ Wayne C. Arnold          0
                                                    WAYNE C. ARNOLD
18                                                  Attorney for Defendant Thrifty Payless, Inc.
19
20
21
22
23
24
25
26
27
28
                                                     3
     Case No. 8:20-cv-00239   DECLARATION OF WAYNE C. ARNOLD IN RESPONSE TO OSC
